ALDERMAN, Justice,
concurring in part, dissenting in part.
I agree with the findings and recommendations of the referee that respondent be suspended from the practice of law for one year with proof of rehabilitation necessary for reinstatement. I also agree, however, with The Florida Bar that the referee’s recommendation to make the one-year suspension run concurrently with respondent’s prior two-year suspension is too lenient and, in effect, is no discipline at all. Respondent’s misconduct is cumulative. His discipline should likewise be cumulative.